Title: To Alexander Hamilton from Philip Schuyler, 9 May 1792
From: Schuyler, Philip
To: Hamilton, Alexander



Dear Sir
Albany May 9th 1792

Mrs. Rensselaer’s health is so much impaired that It is thought advisable that she should go to N York for better medical assistance, and to try the Effects of a change of Air, I shall accompany her and we shall leave this on friday the 11th Instant at farthest. Cannot you my Eliza and Cornelia make arrangements to meet us at N York towards the close of next week. Pray drop a line to be left at Mrs. Daugbineys until called for best under cover to her.
If all the votes taken for Mr. Jay are to be returned and fairly canvassed, I have reason to believe he would prevail, but I apprehend much foul play in the returning officers at least.
Adieu we all Join in love to you and all with you.
I am Dr Sir Yours affectionately   &c &c
P Schuyler
Honb Alexr Hamilton Esqr
